Case 1:20-cv-01449-LPS Document 8-8 Filed 03/05/21 Page 1 of 3 PageID #: 253




                 EXHIBIT 8
           Case 1:20-cv-01449-LPS Document 8-8 Filed 03/05/21 Page 2 of 3 PageID #: 254

                                                                                                                         Home Easy Ltd.
                                                                                                                        Company Summary


Company Summary

Home Easy Ltd.
1275 Bloomfield Ave Ste 16
Fairfield, New Jersey, 07004-2735
United States
Tel: +1-973-808-8899
Marketability: Has Not Opted Out of Direct Marketing
www.homeeasy.net




Employees (This Site):         10 (Actual)                                 Reporting Currency:             USD

Employees (All Sites):         10 (Actual)                                 Financials In:                  USD

Company Type:                  Private Subsidiary                          Annual Sales:                   2M (Modelled)

Corporate Family:              3 Companies

D-U-N-S® Number:               08-050-4002

Ultimate Parent Company:       HOMEEASY INDUSTRIAL CO., LIMITED

Parent Company:                HOMEEASY INDUSTRIAL CO., LIMITED



Business Description

Home Easy Ltd. is primarily engaged in the wholesale distribution of home furnishings and housewares, including antiques; china; glassware
and earthenware; lamps (including electric); curtains and draperies; linens and towels; and carpets, linoleum, and all other types of hard and
so surface floor coverings.

Source: D&B



Industry

D&B Hoovers: Home Furnishings Wholesale
US 8-Digit SIC: 50230105 - Kitchen tools and utensils, nec




Company Identifiers


D-U-N-S® Number:                    080504002




© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                                                                  Exhibit 8, Page 1
          Case 1:20-cv-01449-LPS Document 8-8 Filed 03/05/21 Page 3 of 3 PageID #: 255


Corporate Highlights


Prescreen Score:                 LOW RISK                   Plant/Facility Size (sq. .):   5,467

Parent D-U-N-S® Number:         669314841                   Latitude:                      40.858229

Ultimate Parent D-U-N-S® Number: 669314841                  Longitude:                     -74.318155

State Of Incorporation:         Delaware

Year Founded:                   2016




News

                                                                                                          Jan 21, 2021
           SupplyChainIT.com
           PFU (EMEA) Limited adds two new devices to its award-winning ScanSnap
           line-up


                                                                                                          Jan 12, 2021
           Fresh Tech Apps
           Toy Storage Ideas Big W


                                                                                                          Jan 11, 2021
           MSN Australia News
           New HP Elite Dragonfly laptops launch at CES 2021, make working from home
           easy


                                                                                                          Dec 31, 2020
           indian politics
           Khasta Karari Suji Kachori At Home, Easy Recipe And Trick




© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                                            Exhibit 8, Page 2
